Title: From George Washington to the Board of War, 27 August 1779
From: Washington, George
To: Board of War


        
          Gentlemen.
          Hd Qrs West-point 27th Augt 1779.
        
        The state of our magazines in the article of powder is truly distressing. We have scarcely a sufficiency for the ordinary demands of the service; and should be utterly unable to undertake any enterprise which might require a more than common expenditure however necessary it might be, or however other circumstances might invite to it. An interesting question was lately agitated respecting an operation of an offensive nature, which in certain contingencies might become adviseable—the want of powder was found an insuperable objection. In a late estimate of the quantity requisite for this important post to enable it to maintain itself against a seige, or any operation besides a mere assault, our supply was reported to be totally inadequate. In addition to these considerations the arrival of reinforcemen⟨ts⟩ to the enemy which from the strongest appearances may be momently expected, may put it in their power to enter upon a series of operations which would oblige us to increase our force by calling in an aid of Militia in which case our stock of ammunition already scanty must prove altogether incompetent. In this situation, I cannot but feel a great degree of anxiety, nor can I forbear to repeat my intreaties that the Board will be pleased to make every possible exertion to relieve our necessities—I am led to hope this will not be found impracticable from the information lately transmitted me, through Mr Tilghman, by Mr Searle member of the Commercial Committee of the expected arrival of 1000 barrels of powder Should this quantity luckily arrive A large proportion of it cannot be too soon forwarded to Camp.
        But as this is rather a precarious dependence, it is much to be wished that loans could be obtained from those states, which have magazines of this article, and I have been informed some of them are pretty well provided. I, some little time ago, desired Genl Knox to make a representation of the above kind to the Board, but the matter is of ⟨so⟩ much importance that I hope they will excuse me for repeating it. I have the honor to be With very great respect Gentlemen Your most Obed. s⟨ervt⟩.
       